DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 9, 11-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160079054).
Claim 1: Chen teaches a method for forming silicon nitride films via ALD (abstract).  As shown in figure 16, the process comprises sequentially exposing the substrate to a sequence of processing gases, where they absorb and react [0010], comprising exposing the substrate to: a 1602, and then performing multi-step (more than one step) plasma exposure process 1604.  The sequence is repeated until the desired thickness of silicon nitride is obtained.  The multi-step plasma exposure 1604 can comprise exposing the substrate to more than one nitrogen containing plasma, and where the “one or more plasma steps comprises contacting the substrate with plasmas generated using both nitrogen gas (N2) and hydrogen gas (H2).”[0317-0319].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a plasma activated N2 and H2 for both the first and second reactive gases in the multi-step plasma exposure of Chen, which would not have an intervening reacting gas, since more than one plasma step is all that is required for the multistep plasma, and it is one taught combination of two plasma steps for the multi-step plasma exposure, and doing so would produce no more than predictable results.
Chen further teaches including the flow of an inert gas, including either helium or argon, in the plasma activated gases (which would include both the first and second reacting gases) in order to aid in igniting the plasma and aiding film growth [0075].  Chen further teaches adding a purging step with an inert gas after each reactant contact step to remove excess reactants [0073], which would include after the silicon halide contact step.  Chen teaches that the inert gas can be nitrogen [0084] or argon [0091].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include an inert gas purge step using nitrogen between the silicon halide precursor exposure step and the first reacting gas of plasma activated N2 and H2, in order to remove any excess reactants from that step, because Chen teaches adding such a purge step for that reason and specifically exemplifies using those gases for that purpose and doing so would produce no more than predictable results (claim 1).   
Claims 2 and 12: Chen exemplifies pressures less than 20 torr [0328].
Claims 3 and 13: Chen teaches using reaction temperatures (which are the substrate temperatures where the reaction occurs) less than 800oC (25-700oC) [0100].
Claims 4 and 14: Chen teaches using H2SiI2 as the silicon halide precursor [0074].
Claims 7, 17 and 18: Chen teaches that nitrogen in the reactant gas reacts to nitride the silicon film and form silicon nitride [0010] it teaches that hydrogen molecules in the reactant gas have the effect of aiding removal of ligands and have other beneficial effects on the film quality [0094], thus the amounts of nitrogen and hydrogen present in the reactant gas are result effective variables for controlling the degree of nitridation and aid to the removal of ligands, respectively.
Applicant claims a particular ranges and ratios of fluxes for the gas and specifically hydrogen and nitrogen gases during the process.  For any particular reaction chamber, when the flux of one gas being supplied to a system is increased, the partial pressure (the concentration) of that gas is increased.  Thus the flux of a gas supplied is a well known result effective variable for determining the amount of a gas that is in the chamber, which determines the degree to which those gases act, in this case, affecting the degree of nitridation and aid to the removal of ligands caused by nitrogen and hydrogen.
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of: hydrogen containing gas in the second reacting gas is equal to or greater than 5% of the total gas flow rate (claim 7); the flow rate of hydrogen containing gas in the first reactant gas is 2% or less of the total gas flow rate, the flow rate of nitrogen containing gas in the first reactant gas is 2% or greater of the total gas flow rate (claim 17), and having a flow rate of N2 gas is 5 times higher than the flow rate of the hydrogen containing gas (claim 18), through process optimization of the concentrations of the reactants, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 7, 17, and 18).
Claims 9 and 20: Chen teaches that the sequence of gas flows occurs in a deposition chamber [0323] and teaches controlling the exposure by a time based sequence of exposures [0327]. 
Claim 11: see the previous discussion for claim 1, since, as shown in figure 16, this cycle described for claim 1 is repeated, this process can also be considered to comprise steps of sequentially exposing the substrate to a sequence of processing gases, comprising exposing the substrate to: a silicon halide precursor (such as octachlorotrisilane, amongst its taught precursors) to form a halide layer on the substrate 1602, the “second reacting gas” of the multi-step exposure of 1604 of claim 1, is the first reacting gas of claim 11, as the cycle repeats the substrate is again exposed to a “second” silicon halide precursor 1602, and the “first reacting gas” of the multi-step exposure 1604 of claim 1 is a “second” reacting gas comprising N2, without being exposed to an intervening reactant gas, and this cycle is further repeated until the desired thickness of SiN is deposited[0317-0319] (claim 11).

Claim 5, 6, 8, 10, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160079054) in view of Lei (US 20150194298).
Claims 5 and 15: Chen teaches using plasma to enhance the ALD process, but while it exemplifies using RF to generate plasma [0097], it does not specifically teach using a microwave source.  Lei is also directed towards PEALD processes, but it further teaches the plasma may be generated by RF or microwave generators [0083].
(claims 5 and 15).
Claims 6 and 16: Chen teaches using plasma sources, including at power levels that overlap with applicant’s claimed ranges [0022].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claims 8, 10, and 19: Chen teaches that the substrate may be moved during the process to perform different exposures [0323].  However, it does not specifically teach how this is accomplished in the deposition chamber. Lei is also directed towards ALD processes including PEALD processes [0083].  It teaches that ALD processes are slow due to the slow gas exposure sequence, it teaches the benefit of its system and process is that it is instead continuous and thus is more efficient and cost effective [0005-0006].  It teaches obtaining this by separating the processing chamber into different locations and supplying the precursors for different steps to the different locations and thus performing the ALD process by moving the substrate through the different precursor regions to match the desired sequence of ALD steps [0007-0009].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to move the substrate through different locations in the processing chamber in order to perform the ALD process of Chen, as taught by Lei, in order to perform the process with improved efficiency and cost effectiveness (claims 8, 10, 19).
Response to Arguments
Applicant’s arguments have been considered but are not convincing in view of the amended grounds of rejection necessitated by the claim amendments.

Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712